Case 6:09-cr-00042-LGW-CLR Document 134 Filed 03/23/21 Page 1 of 2

Ju the Anited States District Court
for the Southern District of Georgia
Statesboro Division

UNITED STATES OF AMERICA,
Vv. CR 609-042-1
KEVIN TYRONE SAUNDERS,
Defendant.
ORDER

Before the Court is Defendant Kevin Tyrone Saunders’ motion
for relief from judgment. Dkt. No. 133. Defendant’s motion is
DENIED.

On July 28, 2009, Defendant pleaded guilty to unlicensed
dealing in firearms, distribution of five grams or more of cocaine
base in a school zone, and carrying a firearm during or in relation
to drug trafficking under 18 U.S.C. § 924(c) (Counts 1, 14 and 15
of the Indictment). Defendant was sentenced on January 7, 2010 to
a total term of 180 months. In February 2019, Defendant filed a
motion for sentence reduction pursuant to the First Step Act of
2018. Dkt. No. 98. In May 2019, the Court denied the motion,
finding that the First Step Act does not operate to lower
Defendant’s guideline range. Dkt. No. 100. Now Defendant files

another motion for sentence reduction pursuant to the First Step
Case 6:09-cr-00042-LGW-CLR Document 134 Filed 03/23/21 Page 2 of 2

Act, stating that the Court erred in its May 2019 Order. Dkt. No.
133.

While Defendant’s guideline calculations as to the Count 14
drug offense would lower pursuant to the First Step Act,
Defendant’s advisory guideline range does not change. The
guideline calculations as to the Count 1 firearm offense are not
impacted by the First Step Act and would remain higher than the
guideline calculations for the Count 14 drug offense. The Count
1 guidelines, therefore, remain the controlling guidelines, and
the original guideline range remains applicable. Once again,
because the First Step Act does not operate to lower Defendant’s

guideline range, he is not eligible for a sentence reduction.

 
  
  
  
 

SO ORDERED, this 2021.

 

. DSS2-CODBET HOOD, JUDGE
NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
